Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33196 Isilon Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 91-2101027 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 3101 Western Ave Seattle, WA 98121 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 206-315-7500 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No x As of October 28, 2008, 63,835,960 shares of the registrant’s Common Stock were outstanding. Table of Contents TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2008 and 2007 3 Condensed Consolidated Balance Sheets as of September 30, 2008 and December 30, 2007 4 Condensed Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 Part II – Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Isilon Systems, Inc. Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenue: Product $ 24,418 $ 17,627 $ 66,827 $ 52,197 Services 5,914 4,016 15,811 10,203 Total revenue 30,332 21,643 82,638 62,400 Cost of revenue: Product 9,176 7,059 26,740 24,365 Services (1) 3,810 2,524 9,623 5,794 Total cost of revenue 12,986 9,583 36,363 30,159 Gross profit 17,346 12,060 46,275 32,241 Operating expenses: Research and development(1) 6,318 5,374 17,788 14,778 Sales and marketing(1) 11,341 11,282 35,546 30,111 General and administrative (1) 4,843 3,687 15,303 9,769 Total operating expenses 22,502 20,343 68,637 54,658 Loss from operations (5,156 ) (8,283 ) (22,362 ) (22,417 ) Interest income and other 398 1,141 1,860 3,472 Loss before income tax expense (4,758 ) (7,142 ) (20,502 ) (18,945 ) Income tax expense (70 ) (41 ) (243 ) (116 ) Net loss $ (4,828 ) $ (7,183 ) $ (20,745 ) $ (19,061 ) Net loss per share, basic and diluted $ (0.08 ) $ (0.12 ) $ (0.33 ) $ (0.31 ) Shares used in computing basic and diluted net loss per share 63,615 61,771 63,171 61,217 (1) Includes stock-based compensation as follows: Cost of revenue $ 46 $ 48 $ 124 $ 92 Research and development 376 167 788 488 Sales and marketing 470 509 1,655 1,059 General and administrative 681 522 1,799 1,081 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Isilon Systems, Inc. Condensed Consolidated Balance Sheets (unaudited) (in thousands, except per share data) As of September 30, 2008 December 30, 2007 ASSETS Current assets: Cash and cash equivalents $ 46,911 $ 38,999 Marketable securities 29,806 46,862 Trade receivables, net of allowances of $228 and $324, respectively 15,158 20,152 Inventories 10,536 9,430 Other current assets 5,740 5,524 Total current assets 108,151 120,967 Property and equipment, net 10,992 10,571 Total assets $ 119,143 $ 131,538 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 9,840 $ 10,962 Accrued liabilities 4,638 5,182 Accrued compensation and related benefits 5,329 5,180 Deferred revenue 15,786 12,392 Total current liabilities 35,593 33,716 Deferred revenue, net of current portion 7,927 5,819 Deferred rent, net of current portion 3,230 3,414 Total liabilities 46,750 42,949 Commitments and contingencies (Note 11) Stockholders' equity: Common stock, par value $0.00001; 250,000 shares authorized; 63,816 and 62,918 shares issued and outstanding 1 1 Additional paid-in capital 196,107 191,254 Accumulated other comprehensive loss (380 ) (76 ) Accumulated deficit (123,335 ) (102,590 ) Total stockholders' equity 72,393 88,589 Total liabilities and stockholders' equity $ 119,143 $ 131,538 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Isilon Systems, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities Net loss $ (20,745 ) $ (19,061 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 4,690 3,835 Amortization of discount on marketable securities (141 ) (83 ) Stock-based compensation 4,366 2,720 Changes in operating assets and liabilities: Accounts receivable, net 4,993 4,604 Inventories (1,197 ) (2,683 ) Other current assets (144 ) (3,859 ) Accounts payable (1,694 ) 7,046 Accrued liabilities, compensation payable and deferred rent (530 ) 134 Deferred revenue 5,503 5,485 Net cash used in operating activities (4,899 ) (1,862 ) Cash flows from investing activities Purchases of property and equipment (4,594 ) (5,675 ) Purchases of marketable securities (31,665 ) (48,333 ) Proceeds from sales and maturities of marketable securities 48,677 13,695 Net cash provided by (used in) investing activities 12,418 (40,313 ) Cash flows from financing activities Proceeds from issuance of common stock, option exercises 453 424 Proceeds from issuance of common stock, employee stock purchase plan — 365 Repurchases of unvested common stock (13 ) (78 ) Payments of offering costs — (1,135 ) Net cash provided by (used in) financing activities 440 (424 ) Effect of exchange rate changes on cash and cash equivalents (47 ) 6 Net increase (decrease) in cash and cash equivalents 7,912 (42,593 ) Cash and cash equivalents at beginning of period 38,999 99,899 Cash and cash equivalents at end of period $ 46,911 $ 57,306 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Isilon Systems, Inc NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Organization and Significant Accounting Policies Organization Isilon Systems, Inc. (the “Company”) was incorporated in the State of Delaware on January24, 2001. The Company designs, develops and markets enterprise scale-out clustered storage systems and software for storing, managing and delivering file-based data. The Company began selling its products and services in January2003. The Company sells systems that generally include a software license, hardware, post-contract customer support, and, in some cases, additional elements. Significant Accounting Policies Accounting Principles The consolidated financial statements and accompanying notes were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Isilon Systems, Inc. and its wholly owned subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation. These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 30, 2007. Certain information and disclosures normally included in financial statements prepared in conformity with GAAP have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). These financial statements reflect all adjustments, which,in the opinion of the Company’s management are necessary for a fair statement of the financial position, results of operations and cash flows for the periods presented.
